Follett, J.
I concur in the result, upon the sole ground that, the terms-of office of the inspectors having expired, they cannot be compelled by mandamus to reconvene and recanvass the ballots. Secretary v. McGarrahan, 9 Wall. 298; U. S. v. Boutwell, 17 Wall. 604; State v. Elkinton, 30 N. J. Law, 335. The inspectors who were elected to succeed the defendants are without power to recanvass the ballots. Hadley v. Mayor, 33 N. Y. 603. A manr damns would be unavailing. A remedy for such cases should be provided by statute. The canvass made by the defendants was plainly in violation of the-statute, which was read to them at the time, and they are not entitled to costs. The judgment should be reversed, without costs. Order reversed, without, costs.